Exhibit 99.1 Lumenis Ltd.Reports Full Year 2010 Financial Results A year of Profitable Growth and Positive Cash Flow Yokneam, Israel, March 30, 2011–Lumenis Ltd., the world's largest medical laser company developing, manufacturing and distributing a broad range of high-end medical lasers and sophisticated energy delivery equipment for surgical, ophthalmic and aesthetic applications, announced its financial results for the year ended December31, 2010. Highlights · Revenues of $237.7 million, up 5% from $226.1 million in 2009 · GAAP operating income of $12.1 million, an increase of 613% compared to $1.7 million in 2009 · Non-GAAP operating income of $11.1 million, up 39% from $8.0 million in 2009 · Positive cash flow from operations of $15.3 million, including $3.3 million in legal settlements “During 2010, we continued our positive momentum.Lumenis’ revenues and profits continued to grow and we generated strong positive cash flow from operations. We are proud to be, once again, at the forefront of medical laser innovation by introducing significant new products to our robust portfolio. The Company achieved double digit growth in Latin America, China and India as we continued to aggressively invest in our infrastructure to expand our presence in the emerging markets,” said Mr. Dov Ofer, CEO of Lumenis. Financial Results Summary for Year ended December 31, 2010: Revenues: $237.7million, an increase of 5% from $226.1million in 2009. Gross profit: $113.1million, with 48% gross margin, compared to $108.0million, with 48% gross margin, in 2009. GAAP operating expenses: $101.0million, a reduction of 5% from $106.4million in 2009. Non-GAAP operating expenses: $102.0million, an increase of 2% from $100.1million in 2009. GAAP operating income: $12.1million, an increase of 613% from $1.7million in 2009. Non-GAAP operating income: $11.1million, up 39%from $8.0million in 2009. GAAP net income: $5.7million, up 114% from $2.7million in 2009. Non-GAAP net income: $6.0million, up 32% from $4.5million in 2009. Cash flow generated from operating activities: Operating cash flow was a positive $15.3million, including $3.3million in proceeds from legal settlements, net of associated legal costs, compared to $18.0million in 2009, which included a $6.6million tax refund. Cash, cash equivalents, short and long term bank deposit: $46.9million at year end 2010, compared to $41.3million in 2009. Long-term outstanding bank debt: $99.0million at year end 2010, compared with $107.0million in 2009. Business Highlights 2010: During 2010 the Company introduced a number of significant new products and applications, addressing our customers’ needs in the core markets we serve, and targeting new procedures which we will continue to develop in the coming years. · The M22 multi-application platform was launched to deliver a wide range of alternatives that physicians need with proven treatment results in photo-rejuvenation, permanent hair reduction, age spot reduction and vein erasure. · The VersaPulse P20 compact portable laser systemoptimized for stone and soft tissue treatments is tailored to physicians’ offices and small office operating environments.It combines mobility and versatility with the proven performance of the VersaPulse® PowerSuite™ 20W that it replaced. · The Lumenis AcuPulse 40WG CO2 laser and Fiberlase products bring new technologies to existing markets, and are unique among CO2 waveguide systems, combining performance and flexibility. This technology results in faster treatment time with more precise and consistent tissue effect, and open a wide range of potential applications that Lumenis intends to develop in the coming years. · The Lumenis’ InSight™ represents the latest in retina therapy and laser delivery technology, offering “diagnose and treat” precision at the physician's fingertips.The system was designed to elevate performance and accuracy to new levels, allowing doctors to customize each treatment through out each procedure. “We also entered into a number of new distribution alliances worldwide, including a co-marketing agreement in the US with Boston Scientific for the exclusive distribution of Lumenis’ products in the GI space. We will continue to pursue additional strategic initiatives, including investigating non-organic growth opportunities, while continuing our internal product innovation and expanding our worldwide sales and distribution network,” concluded Mr. Ofer. Use of Non-GAAP Financial Information In addition to reporting financial results in accordance with United States generally accepted accounting principles, or GAAP, Lumenis uses non-GAAP measures of operating income, net income and earnings per share, which consist of GAAP financial measures adjusted to exclude share-based compensation charges, amortization of acquired intangible assets, restructuring and related charges, legal settlements net of associated legal costs, and a one-time tax benefit related to an Israeli Tax Authority settlement. Lumenis’ management believes the non-GAAP financial information provided in this release is useful to investors’ understanding and assessment of Lumenis’ ongoing core operating results. Our management regularly uses the non-GAAP measures in planning, forecasting, understanding and evaluating the business and decision making. We believe that these financial non-GAAP measures are useful for the investor as ameasure of the ongoing performance of Lumenis’ business. The presentation of this non-GAAP financial information is not intended to be considered in isolation or as a substitute for results prepared in accordance with GAAP. A reconciliation of the non-GAAP financial measures discussed in this press release to the most directly comparable GAAP financial measures is included with the financial statements contained in this press release. Availability of Form 20-F Lumenis’ annual report on Form20-F for the year ended December31, 2010 is available from the Securities and Exchange Commission’s website at www.sec.gov as well as under the Investor Relations section of Lumenis’ website at www.lumenis.com. Shareholders may receive a hard copy of the report free of charge upon request. About Lumenis Lumenis, the world's largest medical laser company, is a global developer, manufacturer and distributor of laser and light-based devices for surgical, ophthalmic and aesthetic applications, with more than 800 employees worldwide. Lumenis has 270 registered patents, over 260 FDA clearances, an installed base of over 30,000 systems and a presence in over 100 countries. Lumenis endeavors to bring the finest state of the art technology products to the market, fulfilling the highest standards of excellence, quality and reliability, delivering premium value and service to its customers. The name Lumenis is derived from the Latin words meaning "Light of Life" highlighting the light, which is the basis of our technologies, used to enhance life. For more information about Lumenis and its products, please visit:www.lumenis.com. For further information contact: Aviram Steinhart Michelle Maydan Senior Vice President & CFO Director Corporate Communications Tel: 972-4-9599333 Tel:+972-4-9599004; 1-866-569-0597 aviram.steinhart@lumenis.com mmaydan@lumenis.com Lumenis® and the Lumenis logo are trademarks or registered trademarks of Lumenis Ltd. Certain statements and information in this press release may be deemed to be “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995. These forward-looking statements may include, but are not limited to, statements relating to our objectives, plans and strategies, statements that contain projections of results of operations or of financial condition and all statements (other than statements of historical facts) that address activities, events or developments that we intend, expect, project, believe or anticipate will or may occur in the future. Forward-looking statements are often characterized by the use of forward-looking terminology such as “may,” “will,” “expect,” “anticipate,” “estimate,” “continue,” “believe,” “should,” “intend,” “plan,” “project” or other similar words, but are not the only way these statements are identified. We have based these forward-looking statements on assumptions and assessments made by our management in light of their experience and their perception of historical trends, current conditions, expected future developments and other factors they believe to be appropriate. Any forward-looking statements in this press release are made as of the date hereof, and we undertake no obligation to publicly update or revise any forward-looking statements, whether as a result of new information, future events or otherwise. Forward-looking statements are not guarantees of future performance and are subject to risks and uncertainties. Important factors that could cause actual results, developments and business decisions to differ materially from those anticipated in these forward-looking statements may be found in our most recent Annual Report on Form 20-F, including the section therein entitled “Risk Factors,” as well in our reports on Form 6-K, filed with the Securities and Exchange Commission. LUMENIS LTD US GAAP CONSOLIDATED STATEMENTS OF OPERATIONS U.S. dollars in thousands (except share data) Year ended Year ended December 31 December 31 GAAP GAAP Audited Audited Revenues Products Services Total revenues Cost of revenues Products Services Total cost of revenues Gross profit Operating expenses: Research and development Selling and marketing General and administrative Legal settlements,net ) Restructuring and other related costs - Totaloperating expenses Operating income Financial expenses, net Taxes on income (income tax benefit) ) Net income Basic and diluted net earningsper share: $ $ Weighted average number of shares (in thousands) used in computing basic net earningsper share Weighted average number of shares (in thousands) used in computing diluted net earnings per share LUMENIS LTD RECONCILIATION BETWEEN GAAP TO NON-GAAP CONSOLIDATED STATEMENT OF OPERATIONS U.S. dollars in thousands (except per share data) Year ended December 31, 2010 GAAP Adjustments Non-GAAP Revenues Products $ $
